                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Nicole Book and Dwayne Book,                 )       C.A. No. 3:18-cv-03220-JMC
                                             )
               Plaintiffs,                   )
                                             )
       vs.                                   )
                                             )
NVR, Inc. d/b/a Ryan Homes;                  )
                                             )
               Defendant.                    )
                                             )


Robert Violette and Anne Violette,           )            C.A. No.: 3:18-cv-03219-JMC
                                             )
               Plaintiffs,                   )
                                             )
       vs.                                   )
                                             )
NVR, Inc. d/b/a Ryan Homes;                  )
                                             )
               Defendant.                    )
                                             )

                             CONSENT ORDER TO CONSOLIDATE

       This matter is before the Court upon Defendant NVR, Inc. d/b/a Ryan Homes’

(“Defendant”) motion, with the consent of Plaintiffs Nicole Book and Dwayne Book

(collectively, the “Book Plaintiffs”), as well as Plaintiffs Robert Violette and Anne Violette

(collectively, the “Violette Plaintiffs”), seeking to consolidate the above-captioned civil actions

for the purposes of discovery, pursuant to Rule 42(a) of the Federal Rules of Civil Procedure.

       Whereas, the parties have stipulated that the above-captioned cases be consolidated in the

interest of judicial economy and reducing the burden on all parties involved, and that these

actions involve common issues of law and fact arising out of the construction of two similar

homes in the same subdivision constructed by Defendant, it is hereby ORDERED:



                                                 1
        1.      The above-captioned cases are consolidated into one case for the purposes of

discovery to be pending in the District Court of South Carolina, Columbia Division.

        2.      The parties expressly reserve the right to move to consolidate these actions for

trial purposes at a later date.

        IT IS SO ORDERED.



                                                    s/J. Michelle Childs
                                                    The Honorable J. Michelle Childs
January 10, 2019                                    United States District Judge
Columbia, South Carolina




                                                2
